COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-254-CV
 
 
IN THE INTEREST OF
E.J.C., A CHILD
 
 
                                               ----------
 
            FROM THE 231ST
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On October 6, 2009, we notified appellant
that the trial court clerk responsible for preparing the record in this appeal
had informed this court that arrangements had not been made to pay for the
clerk=s record
as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex. R. App. P. 35.3(a)(2).  We stated that we would dismiss the appeal
for want of prosecution unless appellant, within fifteen days, made arrangements
to pay for the clerk=s record and provided this court
with proof of payment.




Appellant sent a letter to this court on
October 19, 2009, stating she is indigent and forwarding a copy of an Affidavit
of Inability to Pay she filed in the trial court on July 22, 2008.  We notified appellant on October 20, 2009,
that the affidavit does not satisfy the requirements of an affidavit of
indigence for appeal.  See Tex. R.
App. P. 20.1.  We stated that appellant
should file an affidavit complying with Tex. R. App. P. 20.1 with the trial
court by November 2, 2009.  Appellant
failed to do so and has therefore failed to make arrangements for payment of
the clerk=s record.
Because appellant has not made payment
arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.   Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellant shall pay all costs of the appeal,
for which let execution issue.
 
PER
CURIAM
 
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  November 19, 2009 
 




[1]See Tex. R. App. P. 47.4.